DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

As to claim 17, the voltage obtainment module is simply a voltage measuring device as described in paragraph 35 of US publication 2019/0004103, and a current obtainment module is a current sensing device such as a current transformer or resistor – described in paragraph 36.  The other means described (different value determination module, voltage determination module, change determination module, and fault detection modules) are combined to simply be one or more processors with memory to run algorithms.  These are interpreted as the means described above as well as functional equivalents.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 9-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (6601001 cited on IDS filed August 14, 2018) in regard to Chen (US Publication 2016/0077162).
In regard to claims 1, 9, and 17, Moore discloses a system/method for fault detection in line protection for a power transmission system (abstract), comprising: 
one or more processors (not shown in the figures but microprocessor is discussed in col 6 line 65 – col 7 line 2, and calculations and algorithms are described throughout the disclosure to be run on the processor); 
a memory coupled to at least one of the processors (a microprocessor would have to have memory to store the algorithms described in col 6 line 65 – col 7 line 2, but also it is noted memory is described in col 8 lines 40-42 such that it must be present); and 
a set of program instructions stored in the memory and executable by at least one of the processors to cause the system to (the memory in the microprocessor would have to store the algorithms so they can be run – see col 6 line 65 – col 7 line 2);
with a voltage obtain module obtain a voltage at a measurement point, at which a protection device for the line protection is installed (the relay equipment to detect the fault and thus help protect the line – col 2 lines 2-16), on an electrical line (signal deriving means detects a voltage at an end of the power line, col 2 lines 2-8, meaning a 
with a current obtainment module obtain a current at the measurement point (signal deriving means for detecting a current at the end of the line, col 2 lines 2-8, meaning a normal current measurement device); 
with a differential current determination module determine a differential value of the current (col 2 lines 5-7 and col 2 lines 17-21, the second current and voltage signals at the end of the line are used to get a derivative of the current (and voltage) with respect to time and thus the ‘change’ in current and broadly a differential current – this is done with the calculation means – which is the microprocessor); 
with a voltage determination module determine a voltage at a setting point on the electrical line from the voltage at the measurement point, the current at the measurement point and the differential value of the current according to a time domain lumped parameter model for the electrical line (the calculation of the line point associated with a point along said line intermediate said first and second end of the line, and all the measured/computed values go into the computation, which is broadly a time domain lumped parameter module – as time is taken into account and are part of model differential equations as can be seen in the equations in columns 2, 3, and 4 as well as throughout the disclosure of Moore); 
Moore lacks specifically a change determination module determines a voltage change between the determined voltage at the setting point during a fault period and a voltage at the setting point determined during a pre-fault period; and with a fault detection module perform the fault detection based on the determined voltage change 
Chen discloses in a power control system, determining a fault in the power system by using a change determination module determine a voltage change during a time period (abstract and paragraph 3); and with a fault detection module performing the fault detection based on the determined voltage change and a fault threshold (abstract and paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Moore to include finding a voltage change in the difference between the currently estimated voltage and a premeasured value to find a difference value and then compare that difference value to a threshold as taught by Chen in order to make a determination that a fault is present, because it is important not to continue the computations of locating a fault, if there is no fault to locate and the power system is operating normally (see abstract and paragraph 3).  It is further obvious that in the combination of Moore and Chen that the value used to compute the change in voltage at the setting point is a measured value at that point that was taken at a time that no fault was present ‘pre-fault’, so that a change possibly from a fault could be detected in order to have the system provide an accurate detection of fault or no fault.
In regard to claims 2 and 10, Moore discloses wherein the determining a voltage at a setting point is performed based on a differential equation (col 5 lines 41-59, specifically lines 56-57, though it is noted that while the term ‘differential equation’ only 
In regard to claims 3 and 11, Moore discloses wherein the differential equation based on time domain lumped parameters includes:
uq(t) = u(t) — R * i(t) – L * (di(t)/ d(t))
wherein u(t) represents the voltage at the measurement point; i(t) represents the current at the measurement point, R represents a resistance value of a resistor in the lumped parameter model, and L represents an inductance value of an inductor in the lumped parameter model and represents the differential value of the current i(t) (see equation at col 3 line 15 as well as, col 4 line 4, 20, and 35 – it is clear that this value of voltage R * i(t) – L * (di(t)/ d(t)) from the equation at col 3 line 15 must be subtracted from a known value to determine the value of the associated point as can be seen in the matrix multiplication equations that have negative signs, similar to the claimed equation).
In regard to claims 4 and 12, Moore discloses wherein the lumped parameter model comprises a Resistor-Inductor-Capacitor (RLC) model (see any of the equations on col 4 line 5, 20, or 35).
In regard to claims 5 and 13, Moore discloses wherein the lumped parameter model comprises a Resistor-Inductor (RL) model.

Claims 6, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (6601001 cited on IDS filed August 14, 2018) in regard to Chen (US  as applied to claims 1, 2, 3, 4, and 9 above, and further in view of Iwai et al. (4866393).
In regard to claim 6 and 14, Moore as modified discloses wherein a current on a phase is detected (col 2 lines 5-8, the current detected on the power line is going to be from a phase line of the power system – see figures 10a, 10b, 10c, 11 and even figure 3). 
Moore as modified lacks specifically wherein the obtaining a current at the measurement point comprising: obtaining a phase current at the measurement point; removing, from the phase current, at least one of a capacitive current to the ground and a capacitive current between phases.
Iwai et al. discloses wherein phase currents in a power system are corrected by eliminating all capacitive current contained in the phase currents (which would include to ground and to the phases – see specifically claim 1, element b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Moore to remove the capacitive phase currents present in the measurement of the phase current as taught by Iwai et al. in order to increase the accuracy of the measurements (see specifically claim 1) which will help eliminate a false positive in the detection of faults.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (6601001 cited on IDS filed August 14, 2018) in regard to Chen (US Publication 2016/0077162) as applied to claims 1 and 9 above, and further in view of Sato (US Publication 2016/0072391).

Sato discloses generating a threshold voltage by multiplying a normal (meaning it would have no fault) voltage by a coefficient that is larger than zero but smaller than one (paragraph 87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Moore to include creating a threshold by multiplying the voltage value by a coefficient as taught by Sato in order to create a threshold that is in between the maximum and minimum voltage value that would be acceptable to have a path to an acceptable value that does not have to be the maximum (multiplying by 1 – see paragraph 87).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (6601001 cited on IDS filed August 14, 2018) in regard to Chen (US Publication 2016/0077162) as applied to claims 1 and 9 above, and further in view of Zikes (6647346).
In regard to claims 8 and 16, Moore as modified lacks wherein the fault threshold is a product of a reliable coefficient and a rating voltage of the electrical line.
Zikes discloses wherein the threshold voltage is at 80 percent of the rated voltage on the line (col 3 lines 8-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Moore to include wherein the threshold voltage .

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 21-23, the prior art does not teach wherein the fault threshold set such that the voltage change exceeds the fault threshold in response to an internal fault within a protection zone of the protection device, and such that the voltage change does not exceed the fault threshold in response to an external fault outside of the protection zone of the protection device in combination with the respective independent claims and would be allowable if rewritten in independent form.

Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive.  Applicant argues that the combination of Moore in view of Chen lacks specifically “a change determination module determines a voltage change between the determined voltage at the setting point during a fault period and a voltage at the setting point determined during a pre-fault period; and with a fault detection a fault period and a voltage at the setting point determined during a pre fault period.  This is respectfully traversed, as if the prior art is able to perform the claimed function even once, it then reads on the claimed feature.  As is discussed by Chen in the abstract and paragraph 3, a determination is made of a rate of feedback voltage change based on measured values of the feedback voltage and a duration of the period of time, then determining that the determined rate of feedback voltage change is smaller than a threshold rate of change.  So clearly there is a comparison of voltage over a period of time (a voltage at one time is compared to a voltage at another time), and then that determined change is compared to a threshold.  In situations that that period of time includes the time that the fault arrives, the comparison will take place at a time that there was no fault (pre-fault period) with respect to a time that a fault was present (fault period).  Therefore, in those situations Chen will include the limitation claimed and read on the claim language.  A way to overcome this interpretation would be to make clear exactly what ‘a fault period’ and ‘a prefault period’ represents, maybe in combination with detection of the fault, so one value is clearly detected before the fault is present and another after the fault is present.
No dependent claims were specifically argued, and, therefore, remain rejected, though it is noted that new claims 21-23 have been indicated allowable if rewritten in independent form.

Conclusion
THIS ACTION IS MADE FINAL (no change was made to the previous rejection, and thus the rejection is final – the only difference is the inclusion of new claims 21-23, but those claims have been found allowable).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFF W NATALINI/           Primary Examiner, Art Unit 2896